Citation Nr: 0839437	
Decision Date: 11/17/08    Archive Date: 11/25/08

DOCKET NO.  07-34 218	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Louisville, 
Kentucky


THE ISSUE

Entitlement to service connection for bilateral hearing loss.  


REPRESENTATION

Veteran represented by:	Veterans of Foreign Wars of 
the United States


WITNESSES AT HEARING ON APPEAL

Veteran and Mrs. A. 


ATTORNEY FOR THE BOARD

J. Horrigan 


INTRODUCTION

The veteran, who is the appellant, served on active duty from 
August 1966 to August 1968.  

This matter is before the Board of Veterans Appeals (Board) 
on appeal of a rating decision in January 2007 of a 
Department of Veterans Affairs (VA) Regional Office (RO). 

In August 2008, the veteran appeared at hearing before the 
undersigned Veterans Law Judge.  A transcript of the hearing 
is in the record.  

The claim is REMANDED to the RO via the Appeals Management 
Center in Washington, DC. 


REMAND

Review of the record discloses that the veteran served in 
Vietnam as a member of a mortar squad and he is a recipient 
of the Combat Infantryman Badge and the Purple Heart Medal. 

The veteran is currently service-connected for tinnitus based 
on noise exposure during service.  On VA examination in June 
2006, the audiologist reported that the veteran had stated 
that his hearing loss had its onset 10 to 15 years earlier 
and this was a significant factor in the examiner's 
conclusion that the veteran's hearing loss was unrelated to 
noise exposure during service.  

In August 2008, the veteran testified that the statement he 
made during his VA examination was misunderstood and 
misinterpreted.  He stated that the remark about the onset of 
hearing loss "10 to 15 years earlier" was made in response 
to the audiologist's question as to whether he had noticed 
hearing loss 10 to 15 years earlier, he did not mean to imply 
that he had initially notice hearing loss at that time.   He 
testified that he actually experienced hearing loss since 
service. 


In view of the veteran's credible testimony, the Board 
concludes that further evidentiary development is needed 
under the duty to assist. 

Accordingly, the case is REMANDED for the following action:

1. If the VA audiologist, who conducted 
the examination of June 2006 at the 
Nashville VA Medical Center, is 
available, arrange to have the 
audiologist review the veteran's claims 
folder to consider the veteran's 
credible testimony that he had 
experienced hearing loss since service 
in determining the onset of the hearing 
loss. 

If the audiologist, who conducted the 
June 2006 examination, is not 
available, afforded the veteran a VA 
audiology examination to determine 
whether the veteran's current bilateral 
hearing loss it is at least as likely 
as not related to his noise exposure 
during service.  The examiner is asked 
to consider that the veteran is already 
service-connected tinnitus due to noise 
exposure during service.  The veteran's 
claims folder must be made available to 
the examiner for review.

In formulating an opinion, the 
examiner is also asked to consider 
that the term "at least as likely 
as not" does not mean "within the 
realm of possibility." 



Rather, it means that the weight 
of the medical arrange to have the 
veteran another VA audiologist may 
conduct the review and a further 
audiology evaluation if deemed 
necessary, after which the 
audiologist should render an 
opinion as to whether it is at 
least as likely as not that the 
veteran's current hearing loss is 
related to noise exposure during 
service.

2. After the development requested has 
been completed, adjudicate the claim.  
If the benefit sought remains denied, 
furnish the veteran a supplemental 
statement of the case and return the 
case to the Board.

The veteran has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).



_________________________________________________
George E. Guido Jr.  
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2008).

